DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2008/0283871) by Hamada et al (“Hamada”).
Regarding claim 1, Hamada discloses in FIGs. 7-9 and related text, e.g., an integrated circuit, comprising: 
a first pair of power rails (FIG. 9, 101/102) that extend in a first direction (horizontal) in a first layer (their layer) and are separate from each other in a second direction (vertical) different from the first direction; 
a first set of active areas (502a-c/505a-c) extending in the first direction and separated from each other in the second direction; 
a first gate (3a/6a) arranged in a second layer different from the first layer (see FIG. 9), along the second direction, and crossing the first set of active areas in a layout view (see FIG. 9), wherein the first gate is configured to be shared by a first transistor of a first type and a second transistor of a second type (the two transistors are 8a/4a and they are N-MOS/P-MOS); and 
a second gate and a third gate (6b and 3b are the gates) that extend in the second direction and in parallel to the first gate, and are arranged in the second layer, wherein the second gate is configured to be a control terminal of a third transistor, and the third gate is configured to be a control terminal of a fourth transistor (the transistors are 8b and 4b) which is coupled to the control terminal of the third transistor (see FIG. 9).

Hamada does not disclose “a set of conductive lines arranged in the first layer parallel to the first pair of power rails, wherein the set of conductive lines are arranged in three metal tracks between the first pair of power rails”.
To elaborate briefly on the above, the limitations require presence of 3 different additional horizontal lines in-between the power lines 101/102.   If one looks at FIG. 9, for example, there is a connection running between 2b and 5b.   That connection is first horizontal and then it becomes vertical.  The Applicant’s claim requires 3 such wires.   FIG. 9 shows only 1.   The reason why it shows only 1 is because the specific circuit being shown in FIG. 9 necessitates only 1.   The circuit shown in FIG. 9 is akin to the one shown in FIGs. 7-8.  As one translates the circuit of FIG. 8, into physical layout of FIG. 9, it results in connections shown, and they require only one horizontal line (instead of 3 claimed).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hamada with “a set of conductive lines arranged in the first layer parallel to the first pair of power rails, wherein the set of conductive lines are arranged in three metal tracks between the first pair of power rails”, in order to achieve particular interconnect needs of particular circuit as a matter of obvious design choice (to elaborate on the above, the circuit of FIG. 8, necessitated only 1 horizontal wire;  however, at this point, there is no horizontal wiring being provided for terminal “A”, going to the left side of the cell; a designer could choose to provide such wiring as additional horizontal wiring, running horizontal, to the left, from connection point “A”, as a matter of designer’s choice;  that would result in second line, on a second “metal track”; additionally, there is a terminal marked “Z”; it has no wiring from terminal “Z” to the right side of the cell; similarly, designer could choose to provide such wiring as additional horizontal wiring, running horizontal, to the right, from the point marked “5b”, which is part of terminal “Z” (since they are all one interconnected thing), as a matter of designer’s choice; that would result in third line, on a third “metal track”; alternatively, designer could choose to run a wire slightly down from terminal “B”, and then to the left, to the left side of the cell; this is yet another way to provide the third conductive line, on third metal track; to summarize all of the above, these are all designer’s choices; designer could do it OR designer could do without it, and leave it as is, and allow the Computer Program to interconnect straight from terminals A and B and Z; again, this is all designer’s choice, however designer chooses to do it, all a matter of obvious designer’s choice; small important note: this Examiner has spent a few years doing physical layout (including custom standard cell layout (similar to cells above), “floorplanning” of the blocks and of top level of the chip, running “place-and-route” of blocks and of top level of the chip; hence, when Examiner speaks of “obvious designer’s choice”, he is speaking specifically of his own experience [Wingdings font/0xE0] he used to make choices like that, personally).   

Regarding claim 2, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein the second gate and the third gate are two portions of a continuous gate structure (see 3b/6b);
wherein the integrated circuit further comprises: a shallow trench isolation (STI) region (7) extending in the first direction and arranged between the first set of active areas (see par. 52 for example; this is exactly how STI is being used); and a set of gate vias coupled between the first gate, the gate structure and the set of conductive lines, wherein the set of gate vias overlap the shallow trench isolation region (A and B show the vias right on them; those vias are right on top of STI 7; how and why one would get additional “conductive lines” was explained above, in rejection of claim 1, thus resulting in connections to the set of conductive lines; hence, limitations are met.
Regarding claim 3, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a shallow trench isolation region extending in the first direction and arranged between the first set of active areas; and a set of gate vias coupled between the first, second, and third gates and the set of conductive lines, wherein the set of gate vias overlap the shallow trench isolation region (see rejection of claim 2 above).
Regarding claim 4, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a second power rail arranged in the first layer between the first pair of power rails (see for example, FIG. 6; it shows that the cells can be stacked vertically; it shows that the power rails repeat vertically in the pattern (GND/VDD/GND are shown; in your mind keep adding cells vertically and one can have as many of them as one can fit on the chip; this is part of the pattern; hence, a second set, between the first set, can be easily arranged, as demonstrated by FIG. 6’s teachings); and
a second set of active areas extending in the first direction and arranged between the second power rail and one of the first pair of power rails (same thing as power rails; as you add cells vertically, you add such additional active areas; FIG. 6, shows 4 different areas stacked vertically, for example; hence, additional active areas, meeting above limitations, can be arranged, per FIG. 6’s teachings); 
wherein the second gate and the third gate are two portions of a continuous gate structure crosses the second set of active areas in the layout view (again, see FIG. 6; it shows 9a/9b gates which cross two sets of active areas, one in a cell above, and one in a cell below, thus crossing any arbitrarily defined set of active areas; so, such an arrangement of parts is known in the art; again, this is a matter of designer’s choice, and doing such a thing (crossing power lines, crossing active areas, etc.) are known in the art and are a matter of designer’s choice and rearrangement of parts as FIG. 6 demonstrates), and the gate structure and the first gate are separate from each other in the second direction (vertical direction, per claim 1; again, see FIG. 6; gates can be rearranged directly under each other (3/6 above from 3/6 below; it is all a matter of rearranging, duplicating, etc., as desired by designer; want to put terminal A on top and terminal B on bottom?  Look at FIG. 6 to see that such arrangements are possible; again, designer’s choice); wherein the second power rail overlaps the first gate and the gate structure (again, see FIG. 6; all such arrangements are possible).
Regarding claim 5, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: shallow trench isolation regions extending in the first direction and arranged between the first set of active areas and the second set of active areas (see FIG. 6; STI 7 is between different sets of active areas); and a set of gate vias coupled between the first gate, the gate structure and the set of conductive lines, wherein the set of gate vias overlap the shallow trench isolation regions (again, see FIG. 6 of example, and rejection of claims above; all are possible as a matter of rearranging/duplicating/etc., as was previously discussed); wherein the first gate further crosses the second set of active areas and the shallow trench isolation regions (such crossings are shown in FIG. 6; hence, available for designer, as a matter of designer’s choice), and the gate structure further crosses the first set of active areas and the shallow trench isolation regions (again, see FIG. 6; all possible/available per FIG. 6’s teachings).
Regarding claim 6, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a second power rail arranged in the first layer between the first pair of power rails (see claims above); wherein the second gate and the third gate are at the opposite sides of the second power rail (see FIG. 6 for example; obvious in light of its teachings, as was discussed above).
Regarding claim 7, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a set of gate vias coupled between the first, second, and third gates and the set of conductive lines (as was discussed above).
Hamada does not disclose wherein the set of gate vias overlap at least one of the first set of active areas.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hamada with “wherein the set of gate vias overlap at least one of the first set of active areas”, in order to achieve particular interconnect needs of particular circuit as a matter of obvious design choice (there is nothing special about putting gate via (like Hamada’s A and B terminal vias over the active areas; for example of visual proof of Examiner’s assertion, see Applicant’s own US-2017/0346490, FIG. 1A; it shows a via on the gate that is not  over active (unmarked vias right in the middle of FIG. 1A, on middle gate 12); and also shows gate vias over the active (the two other shown gate vias; one is over top active and the other is over bottom active); as this evidence demonstrates, there is nothing special about putting vias over active, as a matter of obvious designer choice; in the instant case (FIG. 1A), the designer chose to put all vias on different levels, vertically; thus resulting in the above structure, per Applicant’s own reference example; alternatively, these teachings would be obvious in light of ‘490’s reference, as use of known technique (‘490’s technique’s) on a known device (Hamada), ready for improvement (it is the same field of invention (standard cell layout); it is just a different way to interconnect and arrange parts; hence, ready for improvement).
Regarding claim 8, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein the first pair of power rails, the set of conductive lines, and the first set of active areas are included in a first cell (see FIG. 9 for example; all could be one cell); 
wherein the integrated circuit further comprises a second cell comprising: a second set of active areas parallel to the first set of active areas; a second pair of power rails arranged adjacent one of the first pair of power rails and separated from each other in the second direction; and another set of conductive lines arranged in three tracks between the second pair of power rails; wherein the second pair of power rails crosses the first gate, the second gate, the third gate, or the combination thereof in the layout view (see FIGs. 6 and 9; vertical arrangement of cells is known and obvious per FIG. 6; having additional FIG. 9’s stacked on top of each other is an example of what one could do, per FIG. 6’s example; hence, it is a matter of designer’s choice, to meet the needs of particular project).
Regarding claim 9, Hamada discloses in FIGs. 7-9 and related text, e.g., an integrated circuit, comprising: first to fourth transistors each including a gate, wherein the gates of the first to fourth transistors extend in a first direction and are separate from another gate in a second direction different from the first direction (see claims above and FIGs. 7-9); a plurality of power rails that extend in the second direction and are separate from each other in the first direction (see claims above and FIGs. 7-9); a first set of conductive lines extending in the second direction, wherein the first set of conductive lines are arranged between the plurality of power rails, and separated from each other in the first direction (see claims above and FIGs. 7-9); a shallow trench isolation region extending in the second direction and arranged between the plurality of power rails (see claims above and FIGs. 7-9); and a plurality of gate vias disposed on the gates of the first to fourth transistors, wherein at least two of the plurality of gate vias overlap the shallow trench isolation region (see claims above and FIGs. 7-9).
Regarding claim 10, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a second set of conductive lines that extend in the second direction and are separate from each other in the first direction, wherein the first set of conductive lines are arranged in a first region and the second set of conductive lines are arranged in a second region which is at an opposite side of the first region in respect of a first rail of the plurality of power rails (this talks of vertical stacking; discussed to death above, regarding claim 6; stack 2 cells vertically, or arrange single cell vertically; both can be done, and was shown/discussed above).
Regarding claim 11, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein the second set of conductive lines are arranged in three tracks in the second region (discussed in rejection of claim 1, and in claims describing vertical stacking).
Regarding claim 12, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein the gate of the third transistor and the gate of the fourth transistor cross the first region and the second region (such arrangements were discussed above, regarding FIG. 6).
Regarding claim 13, Hamada discloses in FIGs. 7-9 and related text, e.g., substantially the entirety of claimed structure, but does not disclose wherein the gate of the third transistor and the gate of the fourth transistor are coupled together through one of the second set of conductive lines.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hamada with “wherein the gate of the third transistor and the gate of the fourth transistor are coupled together through one of the second set of conductive lines”, in order to achieve particular interconnect needs of particular circuit as a matter of obvious design choice (there is nothing special about interconnecting gates via horizontal metal interconnect, as Applicant describes above (for example of visual proof of Examiner’s assertion, see Applicant’s own US-2017/0346490, FIG. 3-4; FIG. 3 shows that gates of transistors A/B and B/A neeed to be interconnected by use of 31/32 and then in FIG. 4 shows how to do it by using horizontal metal interconnect; so, in FIG. 1A, Applicant’s own reference shows how to make straight connection between gates of transistors; in FIG. 4 it shows how to make cross-connection, by using horizontal metal interconnect; these are obvious variants, that depend on designer’s choice, rearrangement of parts and duplication of parts, as necessary or desired, as Applicant’s own reference demonstrates).
Regarding claim 14, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein at least one of the first to fourth transistors and other transistors of the first to fourth transistors are arranged at the opposite sides of a first rail of the plurality of power rails; wherein the first rail of the plurality of power rails overlaps the gates of the first to fourth transistors in a layout view (discussed to death above, regarding FIG. 6; such arrangement of parts is obvious in light of FIG. 6’s explicit teachings).
Regarding claim 15, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein two of the first to fourth transistors arranged in a first region are configured to be a first pair of complementary transistors, and other two transistors of the first to fourth transistors arranged in a second region different from the first region are configured to be a second pair of complementary transistors; wherein the first region and the second region are at the opposite sides of a first rail of the plurality of power rails (discussed to death above, regarding FIG. 6).
Regarding claim 16, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a plurality of active areas included in the first to fourth transistors; wherein at least two of the plurality of gate vias overlap one of the plurality of active areas (see claim 13, for example of such an arrangement).
Regarding claim 21, Hamada discloses in FIGs. 7-9 and related text, e.g., an integrated circuit, comprising: a plurality of active areas extending in a first direction (see claim 1); a plurality of gates extending in a second direction different from the first direction (see claim 1); a first group of gate vias on the plurality of gates, wherein the first group of gate vias overlap the plurality of active areas (see claim 13); a first pair of power rails extending in the first direction, overlapping the plurality of gates, and separated from each other in the second direction (see claim 1, and discussion of FIG. 6); and a first set of conductive lines arranged in three metal tracks between the first pair of power rails (see claim 1).
Regarding claim 22, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a plurality of shallow trench isolation regions extending in the first direction and arranged between the plurality of active areas (see claim 2); and a second group of gate vias on the plurality of gates, wherein the second group of gate vias overlap the plurality of shallow trench isolation regions (see claim 2; such arrangement is known, and obvious; see ‘490’s reference’s FIG. 4; it shows vias over every area; also, vertical arrangement is in Hamada’s FIG. 6).
Regarding claim 23, Hamada discloses in FIGs. 7-9 and related text, e.g., further comprising: a second pair of power rails adjacent the first pair of power rails (see claims above); and a second set of conductive lines arranged in three tracks between the second pair of power rails, wherein the first and second pairs of power rails are included in different cells in the integrated circuit (see claims above).
Regarding claim 24, Hamada discloses in FIGs. 7-9 and related text, e.g., wherein two conductive lines that are separate from each other in one of the three metal tracks (see FIG. 7, for example; it shows 513a and 513b, two vias for the gates; this necessarily requires a metal interconnect, since the via is between gate and metal; that metal is located on the same track for both 513a and 513b; hence, such arrangement of parts is known and obvious in light of FIG. 7’s explicit teachings).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/05/2022

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894